 1

 2

 3

 4
                                 UNITED STATES DISTRICT COURT
 5                              WESTERN DISTRICT OF WASHINGTON
                                          AT TACOMA
 6
       Coleman E Calloway
 7                                                         No. 3:19-cv-06069-RBL-JRC
 8
                                      Plaintiff,           ORDER ADOPTING REPORT AND
 9              v.                                         RECOMMENDATION

10     Gill et al.,
11                                    Defendants.
12

13           THIS MATTER is before the Court on Magistrate Judge Creatura’s Report and

14   Recommendation, recommending the case be dismissed without prejudice and all other pending
15
     motions be denied as moot (Dkt. 10). Plaintiff has not objected.
16
             (1)      The Report and Recommendation is ADOPTED;
17
             (2)      The case is DISMISSED without prejudice;
18
             (4)      Plaintiff’s in forma pauperis status is REVOKED in the event of an appeal.
19

20           The Clerk is directed to send copies of this Order to Plaintiff, counsel for Respondent,

21   and to the Hon. J. Richard Creatura.
22

23

24

25

26


     ORDER - 1
 1   IT IS SO ORDERED.

 2        DATED this 14th day of April, 2020.
 3

 4

 5

 6
                                                A
                                                Ronald B. Leighton
                                                United States District Judge
 7

 8

 9

10

11

12

13

14

15

16

17

18
19

20

21

22

23

24

25

26


     ORDER - 2
